Citation Nr: 0011755	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
psychogenic pain disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active military service from August 1973 to 
March 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1992 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 10 percent 
rating for psychogenic pain disorder and granted service 
connection for bilateral hearing loss, assigning it a zero 
percent evaluation effective from October 1990.


FINDINGS OF FACT

1.  The veteran has level I hearing, bilaterally.  

2.  His psychogenic pain disorder is manifested by mild 
symptoms of social and occupational impairment, such as 
decreased flexibility and reliability, but without symptoms 
of depression, thought disorder, or anxiety or impaired 
interpersonal relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.85, 4.86, Diagnostic 
Code 6100 (1999).

2.  The schedular criteria for an evaluation in excess of 
30 percent for psychogenic pain disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§ 4.130, 
Diagnostic Code 9422 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1990, the veteran complained of chronic 
headaches and numbness; no pertinent diagnosis was made at 
that time.

On March 1991 psychology clinic evaluation, the veteran was 
diagnosed with somatoform pain disorder and dysthymia, a 
personality disorder not otherwise specified with dependent 
and passive-aggressive features; a Global Assessment of 
Functioning (GAF) score of 50 was assigned.  He was referred 
to a mental health clinic for ongoing psychotherapy.

A private audiometric evaluation in May 1991 of record is 
uninterpreted; it was noted that the veteran had some 
difficulty with left ear hearing.

A VA neuropsychological examination was conducted in August 
1991 to determine whether the veteran had any 
neuropsychological deficits that would interfere with his 
ability to access services and employment.  Hs cooperation, 
attention, and effort fluctuated throughout the examination 
and he interacted inappropriately with the examiner.  
Intellectual functioning revealed a poor general fund of 
information and word knowledge with low average abstracting 
skills.  His IQ was 76, described as borderline.  Auditory 
comprehension was normal, speech was fluent.  Reading and 
receptive vocabulary were poor for his age.  Summary 
impressions included that he demonstrated neuropsychological 
deficits in attention and concentration, reading, repetition 
of low frequency phrases, significant impairment with 
confrontation naming skills, conceptual difficulties, and 
poor memory for visual-spatial stimuli.  

The record reveals that the RO granted service connection for 
psychogenic disorder in May 1992 and assigned a 10 percent 
evaluation, effective October 10, 1990, based on findings 
from the veteran's service records, documenting 200 occasions 
where he sought treatment for multiple problems, most of them 
musculoskeletal in nature.  On discharge, he was found to 
have had a strong somatization component.  Also considered 
were results from a January 1992 VA examination at which time 
the examiner noted a diagnosis of anxiety with somatization 
and psychogenic pain disorder predicated on the absence of 
any physical disorders to explain the veteran's complaints.  

By rating decision in July 1992, the RO granted service 
connection for bilateral hearing loss and assigned a zero 
percent evaluation, effective October 10, 1990.  That rating 
was based on objective findings of hearing loss at the time 
of the veteran's service discharge and clinical findings from 
June 1992 VA audiological examination, reflecting puretone 
thresholds of 5, 30, 15, and 30 decibels (db) in the right 
ear at frequencies of 1000, 2000, 3000, and 4000, 
respectively, with an average of 20 db.  As to the left ear, 
puretone thresholds at the above-noted frequencies were 10, 
30, 45, and 35 db, averaging 30 db.  Speech recognition 
scores were 90 percent correct for the right ear and 
96 percent correct on the left.  In a summary of audiologic 
test results, the examiner noted normal right ear hearing and 
high frequency mild to moderate sensorineural hearing loss in 
the left ear.  

VA outpatient records that extend from 1991 to 1993 primarily 
relate to various complaints of migraine headaches and 
musculoskeletal pain.  

VA medical examination in November 1994 revealed the 
veteran's history of multiple complaints related to a car 
accident in 1979.  The examiner reported that the veteran 
lived alone, prepared his own food, bought his own groceries, 
and took care of his own household and finances.  On 
examination, the veteran was cooperative, his mood was fair, 
his affect euthymic, speech was spontaneous, and rate, 
volume, and tone were normal.  His thought process was 
logical and goal directed.  There was no loosening of 
association or flight of ideation.  Thought contents included 
no delusions, hallucinations, or ideation of suicide.  
Insight was slightly impaired and judgment was fair.  As to 
cognitive function, he was oriented to time, place, person, 
and purpose.  He was able to recall one out of three words 
after three minutes.  Short-term memory was grossly intact, 
as was long-term memory.  In pertinent part, diagnoses were 
moderate current psychological stressors with a GAF of 60.  
The examiner noted that the veteran's history and examination 
were not consistent with a diagnosis of mental illness.

VA audiology in November 1994 revealed puretone thresholds at 
frequencies of air conduction in the right ear at 1000, 2000, 
3000, and 4000 of 5, 30, 15, and 30 db with an average of 20 
db.  In the left ear at the same frequencies, the puretone 
thresholds were 10, 30, 45, and 45 db, averaging 33 db.  
Speech recognition scores were 96 percent correct in the 
right ear and 100 percent correct on the left.  

In VA outpatient records for 1995 to 1997, the veteran 
complained of persistent headaches, back, shoulder, and other 
musculoskeletal discomfort, as well as a recurring hernia 
problem.  In a March 1995 record, the examiner reported a 
diagnosis of personality disorder, somatoform pain disorder.  

VA audiological examination in September 1997 revealed 
puretone thresholds at frequencies of 1000, 2000, 3000, and 
4000 in the right ear of 10, 35, 25, and 30 db and an average 
of 25 db.  In the left ear, puretone thresholds at the above 
frequencies were 10, 30, 45, and 35 db with an average of 30 
db.  Speech recognition was 96 percent correct, bilaterally.  

Pursuant to VA request, the veteran underwent a psychological 
assessment in September 1997.  In reciting his past medical 
history, the veteran reported an accident in service that 
resulted in multiple musculoskeletal pain.  He did not report 
any restrictions in daily living activities and reportedly 
did not have difficulty doing the sort of household 
activities which would presumably be affected by the sort of 
pain he reported on a regular basis.  The veteran's grooming, 
hygiene, eye contact, and ability to sit comfortably were 
good.  He was alert and oriented, showed fair ability to 
judge and form abstract concepts, and his memory was intact.  
His mood was normal, affect was broad, and appropriate to 
thought.  There were no indicators of any thought disorder 
suggestive of psychosis.  Also, there were no gross motor 
deficits.  He was evasive in his answers and resistant on 
occasion.  Certain tests were administered, the results of 
which suggested that the veteran put forth a poor and 
inconsistent effort, or appeared to be deceiving.  

Additionally, the tests disclosed that he had extremely 
severe depression with melancholic features, suggestive of 
psychomotor retardation and agitation, and severe anxiety, 
both psychological and somatic.  The test results were also 
indicative of feelings of worthlessness, hopelessness, and 
indecisiveness.  The psychologist noted an extreme 
inconsistency between his clinical presentation and his 
scoring, apparently due to an intentional exaggeration of 
symptoms.  Overall, his testing was uniformly positive for 
gross exaggeration of deficits.  In pertinent part, the 
diagnosis was a personality disorder, not otherwise 
specified.  

VA mental examination in October 1997 disclosed that the 
veteran was not under any medical care at that time, reported 
that his moods were generally good, had no trouble with sleep 
or concentration, and had a satisfactory appetite.  He did 
report intermittent pain.  As to his social history, he 
stated that he had no contact with his children and had three 
marriages.  He did not abuse alcohol or drugs at that time, 
but prior psychological test results were indicative of a 
period of substance abuse from prescribed medications.  He 
stated that he had a few friends and got along generally well 
with people.  On mental status examination, the examiner 
noted appropriate dress, logical and fluent speech, a calm 
and comfortable mood, no psychotic thinking or suicidal 
ideation, that the veteran was alert, oriented, and showed 
appropriate handling of judgment.  The diagnosis was 
psychogenic pain disorder, mild, and the GAF score assigned 
was 70.  The examiner noted that the claims folder was 
unavailable at the time of examination.

A Social Survey was completed in October 1997 for the purpose 
of determining to what degree the veteran's mental disorder 
interfered with his ability to function and work in daily 
life activities.  The social worker noted that he was 
cooperative and responded appropriately, and that the process 
appeared amusing to the veteran at times.  The veteran 
described himself as a loner, indicating that he spent his 
free time watching television.  His former wife and three 
children live in Germany and he rarely sees the children.  He 
was described as working steadily since his discharge and 
plans to continue doing so, in spite of his pain.  The social 
worker noted that the veteran's pain was not obvious during 
the interview.  Further noted was the possibility of 
malingering, but that was not confirmed.  The opinion was 
that the veteran could continue to work full-time, as long as 
he got relief from some of the manual labor due to his 
(nonservice-connected) back problems.  An addendum was 
provided in January 1998.  The social worker had access to 
the claims folder and on review of the veteran's history, 
noted that he probably was not able to function as well in 
reality as first thought.  His IQ was noted as low, he had 
poor attention, concentration, and an inability to learn (all 
of which were noted as nonservice-connected traits) and gave 
him reduced flexibility and adaptability in the work 
environment.  Altogether, the social worker indicated that 
the veteran's psychogenic disorder partly made him a poor 
candidate for employment.  

VA psychiatric examination in January 1998 disclosed, on a 
review of the veteran's claims folder and in light of prior 
objective findings during the 1997 VA examination, that the 
diagnoses remained psychogenic pain disorder, moderate at 
Axis IV, and a GAF score of 50.  His social and industrial 
adaptability and function was decreased and he showed 
problems of initiation, decreased flexibility and reliability 
largely attributable to his unwillingness or inability to 
recognize a psychological factor in his problems.  

In July 1998, the RO increased the evaluation for the 
veteran's psychogenic disorder from 10 to 30 percent 
disabling, effective October 10, 1990.

VA audiological examination in May 1999 revealed that at 
frequencies of 1000, 2,000, 3,000, and 4,000 the puretone 
thresholds in the right ear were 5, 40, 25, and 35 db, 
respectively, and the average was 26 db.  In the left ear, 
the puretone thresholds were 10, 35, 45, and 35 db, 
respectively, averaging 31 db.  Speech recognition scores in 
the right ear were 94 percent correct and 100 percent on the 
left.  

During VA medical examination in May 1999, the veteran 
reported that he felt good most of the time and that, in 
general, his mood was positive and he got along well with 
others.  He denied symptoms of thought disorder, anxiety, or 
depression.  He reported that he lived alone and took care of 
his own finances.  He was cooperative during the interview, 
his mood was fair, his affect euthymic, his speech was 
normal, thought process was goal directed, and there was no 
loosening of association or flight of ideation.  Also, he 
denied hallucinations, was not delusional, denied suicidal 
ideations, showed slightly impaired insight and fair 
judgment.  In pertinent part, there were no diagnoses at Axis 
I and II, the diagnosis at Axis IV was mild to moderate 
psychosocial stressors, and the GAF score was 70, described 
as consistent with some mild symptoms or some difficulties 
socially and occupationally, but generally functioning pretty 
well and has meaningful interpersonal relationships.  

Analysis

The issues before the Board are whether the veteran is 
entitled to a compensable evaluation for his bilateral 
hearing loss and to an evaluation in excess of 30 percent for 
psychogenic disorder.  With respect to the veteran's hearing 
loss claim, the Board notes that a claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip. op. at 9.  The 
record as a whole is reviewed prior to making a final 
determination.  

Alternatively, where entitlement to compensation has already 
been established, such as with the veteran's psychogenic 
disorder, the disagreement with an assigned rating is a new 
claim for increase based on facts different from those in a 
prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 
(1993).  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (in a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern.  Although a review of the recorded 
history of a disability is required to make the most accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Hearing Loss

During the pendency of this appeal, the rating criteria under 
which diseases of the ear are rated were amended effective 
June 10, 1999.  38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 
25,202-10).  Consistent with the decision in Marcoux v. 
Brown, 10 Vet. App. 3 (1996), a liberalizing regulatory 
change during pendency of a claim must be applied if it is 
more favorable to the claimant, and if the Secretary has not 
enjoined retroactive application, Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the version of the 
criteria for diseases of the ear and other sense organs most 
favorable to the veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  The comments clarify that 
the changes were not intended to be substantive.  62 Fed. 
Reg. 25, 204 (May 11, 1999). 

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85 (1999).  The Board notes that although it 
has found the veteran's allegations regarding the severity of 
his hearing loss to be credible, such assertions alone do not 
serve to entitle him to a higher rating for hearing loss.  
The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The evaluation of 
left ear hearing loss ranges from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in frequencies of 
1000, 2000, 3000, and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
defective left ear hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 
(1999).  

On a review of the entire record, see Fenderson v. West, 12 
Vet. App. 119, the Board has determined that the veteran's 
hearing is noncompensable both under the former and current 
criteria, inasmuch as the criteria were not altered in 
substance.  See supra 62 Fed. Reg. 25,204.  The Board has 
based its determination specifically on the clinical findings 
of record that support level I hearing, bilaterally.  For 
example, on VA examination in November 1994 and September 
1997 the veteran's speech recognition scores were 96 percent 
correct or better, bilaterally, and the pure tone threshold 
averages did not exceed 33 db.  More recently, VA audiology 
in 1999 revealed speech recognition scores of 94 percent 
correct, or better, and the pure tone threshold averages were 
26 db on the right and 31 db on the left.  Such clinical 
findings represent level I hearing, bilaterally, and as such, 
the veteran's bilateral hearing loss is rated noncompensable.  
Thus, in view of the pertinent findings of record, the 
current zero percent rating is appropriate.  

Psychogenic disorder

Initially, the Board finds that the veteran's claim for 
increased rating for service-connected psychogenic disorder 
is well grounded under 38 U.S.C.A. 5107.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, his assertions concerning the severity of his service-
connected disability (which the Board presumes to be true for 
purposes of determining whether his claim is well grounded) 
are sufficient to conclude that his claim for increased 
rating for this disability is well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).  Since the veteran has submitted a 
well-grounded claim, VA has a duty to assist in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
5107(a).  Such duty has been complied with and the Board 
perceives no need for any further assistance to render an 
equitable decision in this matter. 

Pursuant to Karnas, 1 Vet. App. at 311, noted above, where 
there has been a change in the law or regulations after the 
veteran's claim has been filed or reopened before an 
administrative or judicial process has concluded, the version 
most favorable to the veteran applies unless Congress 
provides otherwise, or permits the VA Secretary to do 
otherwise.  In this case, the regulations that pertain to 
anxiety disorders were amended on November 7, 1996, during 
the pendency of this appeal.  Therefore, both the former and 
the current regulations are to be considered to ensure the 
most favorable and just outcome.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1999).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).  

Under the prior criteria, an evaluation of 50 percent 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility, and efficiency 
levels be so reduced by reason of psychoneurotic symptoms so 
as to result in considerable industrial impairment.  The next 
higher evaluation of 70 percent under the former criteria 
provides that the veteran must present evidence of a severely 
impaired ability to establish and maintain effective or 
favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  38 C.F.R § 4.132, Diagnostic Code 9402 (1996).

The maximum rating available under this diagnostic code is 
100 percent and is warranted for psychoneurotic disorders 
where attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community.  Further, this rating is merited where there 
is evidence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Other symptomatology includes a 
demonstrable inability to obtain or retain employment.  Id.  

The amended Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for all 
mental disorders.  Pursuant to the regulations currently in 
place, a 50 percent evaluation is assigned for mental 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9422 (1999).

A rating of 100 percent under this diagnostic code is only 
merited in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Having considered the entire record with particular emphasis 
on the recent medical evidence, see Francisco at 155, the 
Board finds that an evaluation in excess of 30 percent for 
psychogenic disorder is not warranted, under either the old 
or the revised criteria.  Significant in this determination 
are clinical findings noted during the May 1999 VA 
examination, at which time the veteran stated that he felt 
good most of the time, that his mood was positive, and that 
he enjoyed good relationships with others.  At that time, he 
denied any symptoms of anxiety or depression and overall, was 
cooperative throughout the interview.  In general, his mood 
was fair, his affect euthymic, speech was normal, and he was 
goal directed.  Thus, in light of those clinical findings, 
under the former criteria, there is no evidence to support 
ineffective or unfavorable relationships, or psychoneurotic 
symptoms to the extent of considerable industrial impairment.  
In fact, the examiner noted that in spite of some social and 
occupational difficulties, he functions well and has 
meaningful interpersonal relationships.  Therefore, under the 
1996 criteria, the veteran's psychogenic disorder does not 
warrant a 50 percent, or the next higher, evaluation.  
38 C.F.R § 4.132, Diagnostic Code 9402 (1996).

Moreover, his psychogenic disorder does not merit the next 
higher rating under the current regulations.  Specifically, 
there are no clinical data to substantiate occupational and 
social impairment with such reduced reliability and 
productivity due to flattened affect, circumstantial, or 
stereotyped speech, frequent panic attacks, difficulty in 
understanding complex commands, impaired memory and judgment, 
or difficulty in establishing and maintaining effective work 
and social relationships.  See 38 C.F.R. § 4.130, Code 9422 
(1999).  As noted above, the veteran enjoys favorable 
relationships with friends and admits to getting along well 
with others.  

Further, as noted on May 1999 medical examination, he 
reportedly felt good most of the time, and denied any 
symptoms of a thought disorder, anxiety, or depression.  He 
currently lives alone and is able to take care of his own 
finances.  His memory was intact.  His GAF score most 
recently in 1999 was described by the examiner as consistent 
with some mild symptoms or some difficulty in social and 
occupational functioning, but generally functioning well with 
meaningful interpersonal relationships.  Therefore, in light 
of these medical findings, the Board has determined that an 
evaluation in excess of the current 30 percent under the 
amended regulations also is not in order under these factual 
circumstances.  Id.

In summary, the Board finds that the symptomatology 
associated with the veteran's psychogenic disorder as has 
been shown in this case is more than adequately compensated 
by the 30 percent rating.  The degree of impairment resulting 
from his service-connected disorder clearly does not more 
nearly approximate the criteria for the next higher or 
50 percent rating under either criteria as noted above.  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9422 (1999); 38 C.F.R 
§ 4.132, Code 9402 (1996).  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 30 percent for psychogenic 
disorder is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

